DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 7 – 11 and 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 7, 9 – 11, 13, 14, 15, 18, 21 - 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Perdec (US 6,265,829) in view of Hughes (US 5,766,020) and further in view of Tamai (US 4,910,494).
Regarding claim 1, Perdec discloses a vehicle lighting assembly (see fig. 10) comprising: a housing assembly 50; a light 30; and an adaptor 190, removably connectable to the housing assembly, for electrically or communicatively coupling to the housing assembly, the adaptor comprising an adaptor housing (outer casing filled with seal 240, fig. 10, 11), circuitry including a processor for controlling operation of the vehicle lighting assembly (column 6, lines 26 - 61), whereby the adaptor is replaceable at the housing assembly to interface with different configurations of wiring systems (see fig. 10).
However, Perdec does not disclose a circuit board contained within the adaptor housing.
Hughes discloses a circuit board 26 contained within the adaptor housing 11 (column 5, lines 14 – 23, fig. 4).
It would have been obvious at the time before effective date of the invention was filed to a person having ordinary skill in the art to implement Hughes’s adaptor structure for Perdec’s vehicle lighting assembly wherein a circuit board contained within the adaptor housing providing adaptation from a plurality of styles of harness receptacles.
Further neither Perdec nor Hughes teaches active circuitry for overseeing fault monitoring.
Tamai teaches active circuitry for overseeing fault monitoring (column 7, lines 12 - 25).
It would have been obvious at the time before effective date of the invention was filed to a person having ordinary skill in the art to implement Tamai’s fault detecting means for monitoring the emergency electronic control unit and the emergency electronic control for Hughes’s adaptor structure for Perdec’s vehicle lighting assembly wherein a circuit board contained within the adaptor housing providing adaptation from a plurality of styles of harness receptacles.
Regarding claim 2, Perdec discloses the housing assembly further includes a recess 184 adapted to receive the adaptor (see fig. 10).
Regarding claim 3, Perdec discloses an electrical interface provided within the recess, whereby the housing assembly interfaces with the adaptor via the electrical interface (see fig. 6, 9, 10).
Regarding claim 4, Perdec discloses the adaptor housing includes another interface, complementary to the electrical interface of the housing assembly (see fig. 10).
Regarding claim 5, Perdec discloses the recess includes a keyway (associated with neck portion 192 is provided a neck ridge 198), and the adaptor housing is shaped complementary to the keyway (see fig. 10).
Regarding claim 7, Perdec discloses the sensor is coupled with the housing assembly (column 14, lines 25 - 40).
Regarding claim 9, Perdec discloses the sensor is electrically connected to the circuit board (column 14, lines 25 - 40).
Regarding claim 10, Perdec discloses the housing assembly includes a second circuit board (column 6, lines 26 - 33).
Regarding claim 11, Perdec discloses the circuit board is operably coupled to the second circuit board (column 6, lines 26 - 33).
Regarding claim 13, Perdec discloses the adaptor comprises compressible material to seal the connection between the housing and the adaptor (see fig. 10 and 11, column 21, lines 30 - 43).
Regarding claim 14, Perdec discloses a vehicle light adaptor assembly (see fig. 10) comprising: a housing assembly 50 including a receptacle 184, 188 with an electrical interface and a sensor (column 14, lines 25 - 40); a light 30 coupled to the housing assembly; a set of adaptors 190, each comprising an adaptor housing (outer casing filled with seal 240, fig. 10, 11) removably connectable to the housing assembly at the electrical interface, for adapting the housing assembly to connect to a particular type of vehicle wiring harness 230; circuitry with an adaptor controller (see fig. 9, column 18 lines 37 – 67 and column 6, lines 26 - 61) for controlling operation of the vehicle light adaptor assembly, the circuit board provided within the adaptor housing of at least one adaptor of the set of adaptors; wherein the set of adaptors are interchangeable with the housing assembly at the receptacle to electrically couple any vehicle wiring harness to the light (see fig. 10 and 11).
However, Perdec does not disclose a circuit board contained within the adaptor housing.
Hughes discloses a circuit board 26 contained within the adaptor housing 11 (column 5, lines 14 – 23, fig. 4).
It would have been obvious at the time before effective date of the invention was filed to a person having ordinary skill in the art to implement Hughes’s adaptor structure for Perdec’s vehicle lighting assembly wherein a circuit board contained within the adaptor housing providing adaptation from a plurality of styles of harness receptacles.
Further neither Perdec nor Hughes teaches active circuitry for overseeing fault monitoring.
Tamai teaches active circuitry for overseeing fault monitoring (column 7, lines 12 - 25).
It would have been obvious at the time before effective date of the invention was filed to a person having ordinary skill in the art to implement Tamai’s fault detecting means for monitoring the emergency electronic control unit and the emergency electronic control for Hughes’s adaptor structure for Perdec’s vehicle lighting assembly wherein a circuit board contained within the adaptor housing providing adaptation from a plurality of styles of harness receptacles.
Regarding claim 15, Perdec discloses each adaptor housing for each of the adaptors of the set of adaptors includes the adaptor controller (column 14, lines 25 - 40).
Regarding claim 18, Perdec discloses a vehicle light assembly (see fig. 10) comprising: a housing assembly 50 including a receptacle 184, 188 with an electrical interface; a light 30 coupled to the housing assembly; a set of adaptors 190, each comprising an adaptor housing (outer casing filled with seal 240, fig. 10, 11) removably connectable to the housing assembly at the electrical interface, for adapting the housing assembly to connect to a particular type of vehicle wiring harness; circuitry with a controller (see fig. 9, column 18 lines 37 - 67) for controlling operation of the light, the circuit board provided within the adaptor housing of at least one adaptor of the set of adaptors; a sensor (column 14, lines 25 - 40) communicatively coupled with the adaptor controller and the light; wherein the set of adaptors are interchangeable with the housing assembly at the receptacle to electrically couple any vehicle wiring harness to the light (see fig. 10 and 11).
However, Perdec does not disclose a circuit board contained within the adaptor housing.
Hughes discloses a circuit board 26 contained within the adaptor housing 11 (column 5, lines 14 – 23, fig. 4).
It would have been obvious at the time before effective date of the invention was filed to a person having ordinary skill in the art to implement Hughes’s adaptor structure for Perdec’s vehicle lighting assembly wherein a circuit board contained within the adaptor housing providing adaptation from a plurality of styles of harness receptacles.
Further neither Perdec nor Hughes teaches active circuitry for overseeing fault monitoring.
Tamai teaches active circuitry for overseeing fault monitoring (column 7, lines 12 - 25).
It would have been obvious at the time before effective date of the invention was filed to a person having ordinary skill in the art to implement Tamai’s fault detecting means for monitoring the emergency electronic control unit and the emergency electronic control for Hughes’s adaptor structure for Perdec’s vehicle lighting assembly wherein a circuit board contained within the adaptor housing providing adaptation from a plurality of styles of harness receptacles.
Regarding claim 21, Perdec discloses the controller generates electrical signals for controlling and operating the vehicle light assembly ((column 15, lines 17 - 44).
Regarding claim 22, Perdec discloses the controller comprises a transmitter (column 20, lines 26 - 28) capable of sending or receiving a control signal through the set of adaptors.
Regarding claim 23, Perdec discloses the set of adaptors provides power to the vehicle light assembly (fig. 4).
Regarding claim 24, Perdec discloses the vehicle lighting assembly including a sensor (column 15, lines 17 - 44). 
Regarding claim 26, Perdec discloses the vehicle lighting assembly includes a sensor (column 15, lines 17 - 44).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Perdec (US 6,265,829),  Hughes (US 5,766,020) and Tamai (US 4,910,494) as applied to claim 26 above, and further in view of Orazem (US 10,155,468).
Regarding claim 17, Perdec and Hughes disclose all the limitations except “the sensor is operated by the adaptor controller, when the at least one adaptor with the adaptor controller of the set of adaptors is connected to the housing assembly at the electrical interface”.
Orazem discloses the sensor is operated by the adaptor controller 600, when the at least one adaptor with the adaptor controller of the set of adaptors is connected to the housing assembly at the electrical interface.
It would have been obvious at the time before effective date of the invention was filed to a person having ordinary skill in the art to implement Orazem’s controller for Perdec’s vehicle lighting assembly for controlling and operating the lighting assembly.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Perdec (US 6,265,829), Hughes (US 5,766,020) and Tamai (US 4,910,494) as applied to claim 24 above, and further in view of Chang et al. (US 9,572,221).
Regarding claim 25, Perdec and Hughes disclose all the limitations except the sensor is positioned at one of the center of the light, an edge of the light, or as a band extending across the light.
Chang et al. discloses the sensor 12 is positioned at one of the center of the light, an edge of the light, or as a band extending across the light (fig. 1 – 3, 5 – 7, column 5, lines 14 - 23).
It would have been obvious at the time before effective date of the invention was filed to a person having ordinary skill in the art to implement Chang’s et al. part of structure for Perdec’s vehicle lighting assembly wherein the sensor is positioned at one of a center of the light, an edge of the light, or as a band extending across the light to make it universally open from different directions.

Response to Arguments
Applicant’s arguments with respect to claims 1, 14 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288.  The examiner can normally be reached on 8:00 A.M. - 5:00 P.M. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.I./Examiner, Art Unit 2831                                                                                                                                                                                         /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831